Citation Nr: 1805529	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  13 06-090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hallux rigidus with degenerative joint disease, to include on an extraschedular basis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder, to include as secondary to service-connected right hallux rigidus with degenerative joint disease, and as due to radiation exposure.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder, to include as due to radiation exposure.

4.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at a September 2017 Video Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Right Hallux Rigidus

Pursuant to 38 C.F.R. § 3.321(b)(1), the VA Director of, Compensation Service or his delegate is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2017). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5280 for his service-connected right hallux rigidus.  This is the highest schedular rating available under this diagnostic code.  During the September 2017 Board hearing, the Veteran suggested that the symptomatology he experiences from his right foot disability is not contemplated in the applicable rating criteria.  Specifically, he testified that he experiences severe pain in the foot, ranging from a level 7-10 on a scale of 0 or 1-10 and balance problems.  He also reported that he walks with a limp and has developed callouses on the ball of his right foot.  The Veteran also alleged that he is not able to maintain gainful employment, due in part to his right foot disability.  See September 2017 Video Hearing Conference transcript.  

The Board finds that the severe symptomatology and significant occupational effects reported above are not contemplated in the schedular 10 percent evaluation assigned for the Veteran's right hallux rigidus, and suggest there may be marked interference with employment.  Hence, the criteria have been met for referral for consideration of an extraschedular rating.

Right and Left Knee Disabilities

The Veteran contends that his current right and left knee disabilities are related to his active military service.  He reported in an August 1992 statement, filed in conjunction with his original claim for service connection, that he injured his left knee in 1983, during active military duty.  The Veteran also reported in his August 1992 statement that his right knee disability is secondary to his service-connected right hallux rigidus, as he has altered his walking due to right foot pain.  See August 1992 statement from the Veteran.  However, during his September 2017 Board hearing, he testified that he experienced pain, swelling and inflammation in both knees during service, and that approximately 45 days before his discharge in 1983, he was hospitalized for bilateral knee swelling and had both knees drained twice a day for 10 consecutive days.  He alleges that he was diagnosed with gout at that time.  He also reported that after his discharge he went to a clinic in Canton, Ohio, to have his knees drained periodically.  See September 2017 Video Conference hearing transcript.  He has also reported that his bilateral knee disabilities are the result of radiation exposure as a Hawk Missile crewman in service.  See August 1992 statement from the Veteran, August 2010 statement from the Veteran, May 2011 statement from the Veteran, February 2013 VA Form 9, and September 2017 Video Conference hearing transcript.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  A radiation-exposed veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (law does not preclude a veteran from establishing service connection with proof of actual direct causation).

However, neither 38 C.F.R. § 3.309 nor 38 C.F.R. § 3.311 is applicable in the present case.  Service personnel records, including a Form DD-214, show the Veteran served as a Hawk Missile crewmember for 6 years and 3 months during active duty.  VA's radiation regulations (38 C.F.R. § 3.309 and 38 C.F.R. § 3.311) only pertain to exposure to ionizing radiation.  In the present case, the Veteran has alleged exposure to what only can be described as non-ionizing radiation from radar system equipment.  The United States Court of Appeals for Veterans Claims has taken judicial notice that radar equipment emits micro-wave type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2017).

Moreover, there is no evidence or allegation that the Veteran has been diagnosed with any of the radiogenic presumptive diseases listed under 38 C.F.R. § 3.309(d).  In addition, none of his current disorders on appeal is listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  Furthermore, there is no specific evidence or even an allegation from the Veteran that he engaged in a "radiation-risk activity" as defined under 38 C.F.R. § 3.309(d).  Also, there is no evidence of exposure to ionizing radiation in the Veteran's service personnel records and no DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) is in existence for the Veteran. 

The Board has also considered that 38 C.F.R. § 3.311(b)(4) states that if an ionizing radiation claim is based on a disease not listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2), VA shall nevertheless develop the claim under the provisions of section 3.311, provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  At the present time, the Veteran has submitted no such medical or scientific evidence.  Thus, under 38 C.F.R. § 3.311(a) and (c), neither a dose assessment from the Department of Defense, a medical opinion from the Under Secretary for Benefits, nor any further development is warranted based on alleged exposure to ionizing radiation. 

Nevertheless, the RO has not fully developed the theory of entitlement to service connection for a bilateral knee disability, as due to non-ionizing (radar-type) radiation exposure.  Therefore, the AOJ should obtain a VA opinion on the issue of whether the Veteran's right and left knee disabilities are directly related to non-ionizing radiation exposure from Hawk missile radar systems.  Again, neither 
38 C.F.R. § 3.309 nor 38 C.F.R. § 3.311 is applicable here.

The availability of presumptive service connection for a disability based on exposure to radiation does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the Board has also considered the Veteran's contention that his left knee disability is directly related to service and his right knee disability is related to his service-connected right hallux rigidus.

Service treatment records (STR) show that in August 1977 the Veteran was treated for a contusion and swelling of the right knee, following trauma to the knee.  The knee joint was noted to be stable and it was noted that the Veteran did not return for an X-ray.  The Veteran was noted to have spontaneous pain and swelling in the left knee in March 1983.  He was diagnosed with synovitis, rule out early septic joint and inflammatory arthritis.  STR also show that the Veteran had fluid drained from his left knee in March 1983.
The post-service medical evidence of record shows that in October 1991, the Veteran was noted to have left knee effusion since 1983, and had fluid drained from the left knee.  He had fluid drained from the left knee again in May 1991, and from both knees in August 1992.  He was diagnosed in May 1991 with traumatic effusion of the left knee and in August 1992 with chronic recurrent bilateral knee effusions.  He was also diagnosed with bilateral chondromalacia patella and bilateral knee degenerative arthritis, many years after his discharge from service.  

The Veteran was afforded a VA examination in response to his claim in March 2012.  The examiner noted that the claims file showed inflammation of the left knee in 1983 with no residuals.  He did not mention the findings related to the right knee in the STR, nor did he note that the Veteran had his left knee drained in March 1983, prior to his discharge.  He also confirmed the diagnoses of bilateral knee degenerative arthritis and bilateral chondromalacia patella, and opined that the bilateral knee condition is less likely due to service or the service-connected right foot disability and more likely due to natural age progression.  There was no further clarification or rationale offered for the opinion.  

With regard to the left knee, the examiner essentially opined that, as there was no evidence of a chronic left knee disability in service, the Veteran's currently diagnosed left knee disability is not related to the knee problems in service.  However, the Board's inquiry does not end there.  Service connection is possible for diseases first identified after service.  38 C.F.R. § 3.303(d) (2017).  The March 2012 examiner did not provide an opinion as to whether the left knee disability identified after service is related to a disease or injury in service or to the Veteran's reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  

With regard to the right knee, the examiner did not consider the noted treatment for the right knee in service.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints with regard to the right knee, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the examiner did not discuss whether the Veteran's right knee disability was aggravated by his service-connected right foot disability.  As such, the opinion is also incomplete and therefore, inadequate for evaluation purposes.

The Veteran's knee disabilities are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of knee disabilities during active military duty and continuing since service.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current right and left knee disabilities is necessary.  
See 38 C.F.R. § 4.2 (2017).

The appellant is hereby notified that it is his responsibility to report for any examination and cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

TDIU

Turning to the TDIU claim, the Veteran contends that he is unemployable as a result of his service-connected right hallux rigidus disability and his non-service-connected bilateral knee degenerative arthritis.  He has variously reported that he has not worked, due to his service-connected right hallux rigidus and his bilateral knee degenerative joint disease, since December 2007 and 2011.  See May 2011 correspondence from the Veteran, May 2011 Application for Increased Compensation Based on Unemployability and September 2017 Video Conference hearing transcript.  

The March 2011 VA examiner, who conducted the most recent VA examination for the Veteran's service-connected right hallux rigidus and gave an opinion on unemployability, concluded that the Veteran's right hallux rigidus with degenerative joint disease would put limitations on standing and walking greater than 15 minutes with physical work, but the Veteran would have no limitations with sedentary employment.  

The Veteran is not currently service connected for any other disability.  However, the Board notes that, because the outcome of the claim for an increased rating for right hallux rigidus, to include on an extraschedular basis, and the claims for service connection for right and left knee disabilities may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this issue must also be remanded.

The Veteran does not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disability/disabilities on his ability to secure or follow a substantially gainful occupation).

Social Security Records

Finally, the Board notes that the Veteran indicated during his September 2017 Video Conference hearing, that was receiving disability benefits from the Social Security Administration (SSA) for degenerative arthritis of the knees.  The record reflects that the SSA records were requested in December 2011.  A SSA determination report was obtained, which shows that the Veteran was determined to be disabled due to osteoarthrosis and allied disorders, as well as substance addiction disorder, since April 2010.  However, the records upon which the determination was based are not currently associated with the claims file.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). 

The SSA records are relevant to the Veteran's claims because they could contain information as to the onset or aggravation of his claimed bilateral knee disability.  As the SSA medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and associated with the claims file/e-folder.

2.  Contact the SSA and obtain a copy of any medical records used to make the decision concerning the Veteran's claim for disability benefits.

3.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of any currently diagnosed right and left knee disability, including degenerative arthritis of the right and left knee.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that a current right or left knee disability originated while the Veteran was serving on active duty or is otherwise related to a disease or injury in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disability was caused or aggravated by the service-connected right hallux rigidus disability.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a right or left knee disability is related to the Veteran's non-ionizing radiation exposure from Hawk missile radar systems during service?  In rendering this opinion, assume the Veteran was exposed to non-ionizing radiation during service as part of the Hawk Missile crew for 6 years and 3 months.  It is assumed the Veteran was exposed to non-ionizing radiation during service, as radar equipment is known to emit micro-wave type, non-ionizing radiation.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  The issue of entitlement to an increased evaluation for right hallux rigidus must be submitted to the Director, Compensation Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2017).

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims, based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

